            Case 1:20-cr-00199-DAD-BAM Document 8 Filed 11/05/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:20-CR-000199-DAD-BAM
12                                  Plaintiff,            ORDER UNSEALING COMPLAINT AND
                                                          INDICTMENT
13                          v.
14   ERIC PENA,
15                                  Defendant.
16          The United States having applied to this Court for the complaint and indictment in this case to
17   remain under seal in order to prevent the destruction of evidence and flight of the target of the
18   investigation, and the arrest warrant now having been executed and the need for sealing with respect to
19   those documents having ceased;
20          IT IS ORDERED that the complaint and indictment filed in the above-entitled matter shall be
21   unsealed.
22    Dated:     November 5, 2020
23

24                                                            HON. BARBARA A. MCAULIFFE
                                                              U.S. MAGISTRATE JUDGE
25

26

27

28

                                                          1
